Citation Nr: 0835388	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed hepatitis 
C, for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
October 1981.  He died in February 2004; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
June 2004 and May 2005.  

The Board has accepted the appellant's May 2006 
videoconference hearing testimony in lieu of a formal 
Substantive Appeal on the accrued benefits issue.  38 C.F.R. 
§ 20.202.  

In November 2006, this case was remanded for additional 
development and adjudication.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 2004 at the age of 50; 
the immediate cause of death on the death certificate was 
aspiration, due to or as a consequence of syncope, due to or 
as a consequence of cardiac ischemic disease; no other 
conditions were identified as significant in contributing to 
the veteran's death; an autopsy was not performed.  

2.  At the time of the veteran's death, the veteran was 
service connected for PTSD, evaluated as 100 percent 
disabling.  

3.  The veteran is not shown to have manifested complaints or 
findings of a heart condition during service or for many 
years thereafter.  

4. The fatal ischemic cardiovascular disease is not shown to 
be due to any event or incident of the veteran's active 
service or to have been caused or aggravated by service-
connected disability.  

5.  The service-connected PTSD is not shown to have 
contributed materially in producing or accelerating the 
veteran's death.  

6.  At the time of his death, the veteran had a pending claim 
of service connection for hepatitis C that was filed in 
October 2002.  

7.  The veteran is shown to have developed a hepatitis C 
infection due to his primary IV drug abuse during service.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.312 (2007).  

2.  The fatal ischemic cardiovascular disability was not due 
to disease or injury that was incurred in or aggravated by 
the veteran's active service; nor may any cardiovascular 
disease be presumed to have been incurred therein; nor is any 
proximately due to or the result of the service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.310 (2007).  

3.  The veteran was not shown to have had a disability 
manifested by hepatitis C that was proximately due to or the 
result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2007).  

4.  The claim of direct service connection for hepatitis C, 
for accrued benefits purposes, must be denied by operation of 
law.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301, 3.303, 3.310, 3.1000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in March 2005 and March 2007, the 
appellant was furnished notice of the type of evidence needed 
in order to substantiate her claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The appellant was also generally informed that she should 
send to VA evidence in her possession that pertains to the 
claims and advised of the basic law and regulations governing 
the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the 
appellant's behalf), and provided the basis for the decisions 
regarding the claims.  

The appellant was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claims, and she was 
informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on her behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A.  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical records and reports, a VA 
examination, and statements submitted by the appellant and 
her representative in support of the claims.  The Board also 
notes that his matter has been remanded for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

In this case, the evidence of record shows that the veteran 
died on February [redacted], 2004 at the age of 50.  The immediate 
cause of the veteran's death as shown on the death 
certificate was aspiration, due to or as a consequence of  
syncope, due to or as a consequence of cardiac ischemic 
disease.  

No other conditions were identified as significant in 
contributing to the veteran's death, and an autopsy was not 
performed.  At the time of the veteran's death, the veteran 
was service connected for PTSD, evaluated as 100 percent 
disabling.  

The appellant does not contend, and the evidence does not 
establish, that the veteran had heart disease in service.  
Rather, she asserts that the veteran contracted hepatitis C 
in service as a result of self-medicating for a psychiatric 
disorder.  

In support of her contentions, the appellant submitted the 
statement of a private physician that stated that "[he] did 
review [the veteran's] chart regarding his hepatitis C and 
its association with [his] morbidity and death.  While he had 
multiple medical problems, this hepatitis C and resultant 
problems from it certainly contributed to his medical 
illness.  It [was] difficult to measure exactly how this 
contributed to his death however.  His liver function 
abnormalities were persistent with low albumin and increased 
[protein]...[and] [were] associated with worsened mortality 
rates overall.  Therefore hepatitis C certainly contributed 
to his death in indirect ways."  
 
In order to evaluate this case, a VA medical specialist 
reviewed the veteran's medical records in January 2005.  The 
VA reviewer noted that the veteran had acute hepatitis in 
1974, which was shown to be non-A, non-B.  

The VA examiner indicated that this was how hepatitis was 
described in 1975, as hepatitis C had not been identified 
yet.  He also indicated that non-A and non-B hepatitis were 
now recognized most commonly as hepatitis C.  The examiner 
concluded that "it [was] as likely as not that the acute 
hepatitis that [the veteran] had in 1974...was his present 
hepatitis C."  

The VA reviewer then went on to note that the latest medical 
records indicated that the hepatitis C was stable.  Liver 
function tests were only slightly abnormal prior to his death 
with a slightly low albumin and small elevation of his 
alkaline phosphatase.  The veteran's liver enzymes were 
normal, and there were no findings suggesting of severe or 
even chronic liver disease.  

The VA reviewer noted that the veteran's attending physician 
had indicated that his liver disease was stable.  The veteran 
had multiple other medical problems, which included diabetes 
mellitus, cerebrovascular disease with previous stroke, end-
stage renal disease on dialysis, chronic ischemic heart 
disease, and history of pulmonary embolism.  

The VA reviewer indicated that all of these other conditions 
were certainly more likely to have contributed to or caused 
the veteran's sudden cardiac death than hepatitis C.  The 
examiner concluded by stating that "[i]t [was] not likely 
that hepatitis C was a factor in his sudden death, especially 
in view of all the other severe illnesses that he had, which 
are more likely to be involved in a sudden death situation."  

While it appears from this evidence that the veteran's 
hepatitis C was incurred in service due to his primary IV 
drug abuse in service, the claim for accrued benefits based 
on direct service connection must be denied in accordance 
with the applicable regulations because it was filed after 
October 31, 1990.  

Based on the foregoing, the Board also finds that the 
appellant has presented no basis for identifying the 
hepatitis C infection as being innocently acquired during the 
veteran's service.  In addition, without addressing the 
appellant's assertions that the veteran's hepatitis C 
substantially and materially contributed to his death, the 
hepatitis C is not shown by the medical evidence to have been 
caused or aggravated by the service-connected PTSD.  

The Board also finds that January 2005 VA examination was 
more thorough and carries more weight in this instance.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rational basis for 
doing so is given).  

Finally, the Board finds that the veteran's ischemic 
cardiovascular disease is not shown to have had its clinical 
onset in service or for many years thereafter.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Given the evidentiary record in this case, the claim of 
service connection for the cause of the veteran's death must 
be denied.  


Entitlement to accrued benefits.

Here, the law provides that, upon the death of a veteran, a 
surviving spouse may be paid periodic monetary benefits to 
which the veteran was entitled at the time of the veteran's 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when he died. 38 U.S.C.A. § 5121, 
as in effect prior to December 16, 2003; 38 C.F.R. § 3.1000.  

By statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalin v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996).  

The Board also notes that Congress recently amended 38 
U.S.C.A. § 5121 to repeal the two-year limit on accrued 
benefits so that a veteran's survivor may receive the full 
amount of award for accrued benefits.  This change applies to 
cases involving events occurring on or after the date of 
enactment, December 16, 2003.  Because the veteran died in 
February 2004, this change in the law applies in this case. 
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 
5121(a).  

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a) (West 2002); 
38 C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998).  

Generally, only evidence contained in the claims file at the 
time of the veteran's death will be considered when reviewing 
a claim for accrued benefits.  This includes service 
department and VA medical records, which are considered to be 
constructively in the claims file at the date of death, even 
though they may not physically be in the file until after 
that date.  Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).   
See also VAOPGCPREC 6-93 and 12-94 and Conary v. Derwinski, 3 
Vet. App. 109 (1992) regarding certain financial information.  

Pursuant to VA law and regulation, a claim for dependency and 
indemnity compensation will also be considered a claim for 
accrued benefits.  38 U.S.C.A. § 5101(b)(1) (West 2002); 38 
C.F.R. § 3.152(b)(1) (2006).  

In this instance, the appellant, as the surviving spouse of 
the veteran, has standing to pursue a claim for accrued 
benefits.  In addition, the record reveals that the veteran 
had a claim for hepatitis C pending before VA at the time of 
his death in February 2004.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In addition, the Board notes that direct service connection 
may only granted for disability that must have been incurred 
or aggravated in line of duty and must not be the result of 
the veteran's own willful misconduct, or, for claims filed 
after October 31, 1990, the result of abuse of alcohol or 
drugs. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(a).  

Specifically, an injury or disease incurred during service 
shall not be deemed to have been incurred in line of duty if 
such injury or disease was a result of the claimant's drug 
abuse, including the use of illegal drugs.  38 C.F.R. §§ 
3.1(n), 3.301(d).  Progressive and frequent use of drugs to 
the point of addiction will be considered willful misconduct. 
38 C.F.R. § 3.301(c)(3).  

38 U.S.C.A. § 1110, barring veterans' disability compensation 
"if the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs" does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability. Allen v. 
Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  

However, it cautioned that compensation would only result 
where there was clear medical evidence establishing that the 
alcohol or drug abuse disability was caused by a veteran's 
primary service-connected disability. Id.  

Here, in this case, the appellant asserts that the veteran's 
hepatitis C was incurred in service due to his IV drug abuse.  

The service medical records indicate that the veteran was 
seen in November 1974 for a problem with heroine and morphine 
and was seeking detoxification.  The veteran was admitted to 
the hospital in March 1975 and diagnosed with hepatitis and 
intravenous drug abuse.  The veteran was also diagnosed with 
hepatitis.  

In the appellant's testimony before the Board, she reported 
that the veteran had started using IV drugs in service.  He 
was also reported to have continued his drug use after 
service, to include during the time of the veteran's marriage 
to the appellant.  

After reviewing the veteran's service records, the Board 
notes that the only identified risk factor for the veteran's 
hepatitis noted in the veteran's service records was IV drug 
use.  

However, since the veteran's claim of service connection was 
not received until October 2002, direct service connection 
for the hepatitis C due to the abuse of drugs must be denied 
under the law.  38 C.F.R. § 3.301(a).  

Accordingly, on this record, as the law alone is 
determinative, the claim of service connection for hepatitis 
C, for accrued purposes must be denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim of service connection for hepatitis C, for accrued 
benefits purposes, must be denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


